Title: To John Adams from Hanson Briscoe, 25 May 1798
From: Briscoe, Hanson
To: Adams, John



25 May 1798

At a meeting of the Citizens residing in the Town of Cumberland in the County of Allegany and State of Maryland and its vicinity, held on Friday the 25th. day of May 1798 after due notice. Hanson Briscoe was appointed Chairman and Patrick Murdoch John H Bayard, Samuel Selby 3rd, John Simkins and George Dent were named a Committee to draw up and report an address to the President of the United States on the present critical situation of our Country with France. The same day the Committee reported an address as follows.
To John Adams President of the United States.
The Inhabitants of the County of Allegany and State of Maryland having early discovered in an unequivocal manner their decided approbation of the Government of their Country and the measures of its administration and on every Publick opportunity since haveing evinced the same principles with unabated zeal and increasing unanimity we do not imagine that we can be suspected of improper motives if we have not pressed forward on this occasion. While our fellow Citizens then were expressing that zeal and indignation which animates every American bosom at the unheard of insults and injuries which the Republick of France has heaped on the Government and People whom you represent, we have suffered those to take the lead many of whom were slow to believe and have now but lately discovered that a cool and insulting contempt of the laws which bind nations could exist under the sacred but abused names of Liberty and a Republick.
Now that the crowd has in some measure past, permit us, Sir, to renue our assurances of our rooted attachment to the Constitution and Government of our Country, and of our respect and Veneration for yourself secondly only to that which we must ever feel for your truly dignified predecessor in whose steps you so worthily tread, of our abhorance of all Foreign influence upon our Councils, of our disdain of the threats thrown out against us by France, and of our indignation at the insolent Idea that it is possable that Americans can be divided against themselves.
We feel as we ought the conduct of France towards us and we pledge ourselves to support the measures which the Councils of our Country shall deem necessary for the security and defence of our National rights, Honor, and Independance  against the encroachments or attacks of any foreign power.
Which being read was assented to and ordered that a Copy of this Address be forwarded to George Baer Junr. Esquire our representative in Congress, to be by him presented to the President
Hanson Briscoe Chair